                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SANJAY R. SHAH,                                   Case No. 20-cv-08536-SI
                                   8                    Plaintiff,
                                                                                           ORDER DENYING DEFENDANTS'
                                   9             v.                                        MOTION TO DISMISS AS MOOT
                                  10     ANDREW QUAN, et al.,                              Re: Dkt. No. 18
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On April 8, 2021, defendants Andrew Quan and Law Offices of Andrew Quan (collectively

                                  14   “defendants”) filed a motion to dismiss plaintiff Sanjay Shah’s complaint. Dkt. No. 18. On April

                                  15   22, 2021, plaintiff filed a first amended complaint. Dkt. No. 19.

                                  16          Accordingly, defendants’ motion to dismiss is DENIED AS MOOT.              A hearing on

                                  17   defendants’ motion to dismiss is scheduled for May 14, 2021. The hearing is hereby VACATED.

                                  18
                                  19          IT IS SO ORDERED.

                                  20   Dated: April 28, 2021

                                  21                                                   ______________________________________
                                                                                       SUSAN ILLSTON
                                  22                                                   United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
